Citation Nr: 1518313	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from July 21, 2009 to March 15, 2012, and in excess of 70 percent from March 15, 2012 forward.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from October 1985 to February 1986, February 1988 to January 1992, and August 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the Veteran's July 2009 claim for an increased rating was submitted within one year of the October 2008 initial rating decision granting 30 percent for the Veteran's PTSD effective July 7, 2008.  The Veteran's July 2009 claim does not constitute a notice of disagreement with the initial rating.  The Veteran did not assert any disagreement with the October 2008 rating decision.  Additionally, he specifically noted a recent increase in medication as the reason for the claim.  Therefore, the Board finds that the July 2009 claim constitutes a new claim for increase and does not constitute a notice of disagreement with the original rating decision.  

The issue of entitlement to service connection for bipolar disorder has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 15, 2012, the preponderance of the evidence shows that the Veteran's PTSD is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, irritability, blunted affect, flashbacks, and hypervigilance.

2.  From March 15, 2012, the preponderance of the evidence shows that the Veteran's PTSD is productive of no more than occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or work like setting), inability to establish and maintain effective relationships, irritability, depression, paranoia, hypervigilance, flashbacks, nightmares, repetitive recalls of the trauma, and symptoms of increased autonomic arousal.


CONCLUSION OF LAW

The criteria for a disability rating for PTSD in excess of 30 percent from July 21, 2009 to March 15, 2012, and in excess of 70 percent from March 15, 2012 forward have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in August 2009 and June 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Increased Rating - PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part as follows: 

When the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent disability rating is warranted.

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

Prior to March 15, 2012

Prior to March 15, 2012, the Veteran's PTSD was rated at 30 percent.  

VA treatment records generally showed the Veteran's GAF at between 61 and 65 with one assignment of 55.  This indicates that the Veteran's symptoms were generally mild, with limited indication of moderate symptoms.  The rare assignment of a score outside the mild range indicates to the Board that the Veteran's symptoms were generally stable at a mild level.

An August 2009 VA treatment described the Veteran as fair to middling.  He had some tendency to avoid people at work, but also reported that he did hang out with a few colleagues.  He showed some hypervigilance.  The examiner described him as basically euthymic and a little guarded.  

The Veteran was afforded a VA examination in October 2009.  The examiner reviewed the Veteran's treatment records.  The examiner noted that the Veteran has not missed any days of work and that he gets along with his coworkers and supervisor.   He also got along with his wife and grandchildren.  He had no history of violence or assaultiveness.  He enjoyed hunting, fishing, and watching TV.  The examiner noted that the Veteran was functioning fairly well.  He was alert and fully oriented.  He was dressed appropriately.  His mood was euthymic with a full-ranging, congruent, and non-labile affect.  He denied thoughts of suicide and homicide.  He denied auditory or visual hallucinations.  His thought processes were linear, logical, and goal-directed.  There was no impairment in his communication or cognition.  His impulse control was good, his judgment was appropriate, and insight was present.  His cognition was grossly intact.  He had previously had a temporary increase in the number of nightmares to four or five per week.  At the time of the examination he reported nightmares two to three times per week.  He was described as hypervigilant.  He also had an exaggerated startle response and irritability.  The examiner noted no occupational impairment due to the Veteran's PTSD signs and symptoms.  The Veteran also did not experience any impairment in his family relations, judgment, thinking, and mood.  His PTSD signs and symptoms were described as mild.  The examiner noted that the Veteran's symptoms had not decreased his work efficiency and ability to perform occupational or social tasks.  

An April 2010 VA treatment record noted that the Veteran reported little interest or pleasure in doing things, trouble staying asleep, little energy, feeling down, depressed or hopeless, overeating, and low self-esteem.  He denied auditory or visual hallucinations.  He acknowledged nightmares, avoidance, feelings of detachment and estrangement, irritability, angry outbursts, hypervigilance, and exaggerated startle response.  He was alert and oriented to all spheres with excellent grooming and attention to personal hygiene.  His speech was at normal rate, rhythm, and inflection.  He exhibited a depressed mood with blunted affect.  His thoughts seemed linear and coherent and well-organized with no looseness of associations, no flight of ideas, and no perseverations.  The examiner found no evidence of delusional thoughts, disordered perceptions, illusions, obsessions, or compulsions and the Veteran denied homicidal or suicidal thoughts.  His attention span and concentration were moderate.  His immediate and remote memory was intact.  He exhibited moderate insight and sound judgment.

In June 2010 the Veteran was provided with a mental status examination for disability findings.  The Veteran appeared clean with good hygiene.  He did not like to go out and experienced some paranoia around other people.  The Veteran's speech was pressured.  He was oriented, alert, and responsive.  He averaged three to four hours of continuous sleep each evening.  His thought processes were coherent and logical.  He admitted to parasuicidal ideation.  His recent and remote memory was fair, but his immediate memory was limited.  His judgment and insight were also fair.  The examiner diagnosed PTSD, agoraphobia without panic disorder, and major depressive disorder, recurrent, moderate to severe with paranoid ideation.  The examiner noted that psychologically he is probably significantly impaired and on that basis unable to perform routine repetitive work-related tasks.

In a December 2010 VA treatment record, the Veteran reported feeling down, depressed, or hopeless, trouble falling and staying asleep, trouble concentrating, being fidgety or restless, thoughts about death, and low self-esteem.  He denied any thoughts of hurting himself or others.  He had a good relationship with his grandchildren.  He denied any auditory or visual hallucinations.  The examiner noted that the Veteran's score on the Patient Health Questionnaire indicated moderate depression.  The Veteran reported racing thoughts, needing little sleep, extreme irritability, restlessness, and flight of ideas.  He reported nightmares, avoidance, diminished interest in going anywhere, detachment, irritability, angry outbursts, hypervigilance, and exaggerated startle response.  He was alert and oriented.  He exhibited poor grooming and attention to personal hygiene.  His speech was at an increased rate, rhythm, and inflection, his mood was euphoric with a blunted affect.  His thoughts were linear, coherent, and well-organized, with no looseness of association, some flight of ideas, and no perseverations noticed.  The examiner noted no evidence of delusional thoughts, disordered perceptions, illusions, obsessions, or compulsions.  His attention span and concentration were very poor.  His immediate and remote memory were moderate.  His insight was moderate and his judgment was sound.  

In a January 2011 VA treatment record the examiner diagnosed PTSD, bipolar I, and insomnia.  The Veteran reported little interest or pleasure in doing things, trouble falling and staying asleep, being restless and fidgety during sleep, feeling badly about himself, trouble concentrating, and sometimes feeling down and depressed.  He denied suicidal thoughts and hallucinations.  He reported that he needs little sleep.  He also noted extreme irritability, restlessness, flight of ideas, nightmares with aggression, avoidance, isolation, feelings of detachment, irritability, hypervigilance, and exaggerated startle response.  He exhibited very poor grooming and attention to personal hygiene.  He was alert and oriented.  His speech was at increased rate, rhythm, and inflection.  He showed a blunted affect.  His thoughts seemed linear, coherent, and well-organized, with no looseness of association, some flight of ideas, and no perseverations.  The examiner noted no delusional thoughts, disordered perceptions, illusions, obsessions, or compulsions.  The Veteran's attention span and concentration were poor.  His immediate and remote memory were moderate, his insight was moderate, and his judgment was sound.  

May 2011 and August 2011 VA treatment records showed similar findings.  The Veteran again reported depression symptoms, feeling sad, problems falling asleep, and little interest in doing things.  He denied any thoughts of hurting himself or others, auditory or visual hallucinations, or aggression.  He was alert and oriented to all spheres with moderate grooming and attention to personal hygiene.  His speech had an increased rate, rhythm, and inflection.  He exhibited a euthymic mood with blunted affect.  His thoughts seemed linear, coherent, and well-organized, no looseness of association, some flight of ideas, and no perseverations.  The examiner found no evidence of delusional thoughts, disordered perceptions, illusions, obsessions, or compulsions.  His attention span and concentration was improved, and his immediate and remote memory were moderate.  He exhibited moderate insight and sound judgment.

In October 2011, the Veteran was afforded another VA examination. The examiner found that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran enjoyed hunting and fishing with his family and grandchildren.  He denied suicidal or homicidal ideations.  He had a euthymic mood and affect.  The Veteran exhibited rapid, spontaneous speech.  The Veteran experienced physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He showed no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  He exhibited difficulty concentrating and hypervigilance.  The examiner found that the Veteran's PTSD symptoms do not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  His symptoms included depressed mood, impairment of short- and long-term memory, and disturbances of motivation and mood.  The examiner noted that the Veteran's sleep was mostly affected by physical ailments.

During a February 2012 VA treatment record, the Veteran noted feeling sad, depressed, or snappy.  He had problems falling asleep.  The Veteran's wife reported that he was angrier.  He denied any thoughts of hurting himself or others.  He denied any auditory or visual hallucinations.  The examiner noted a mild depression.  The Veteran was alert and oriented.  He had poor grooming and attention to personal hygiene.  His speech was at an increased rate, rhythm, and inflection.  His mood was depressed with a flat affect.  His thoughts seemed linear, coherent, and well-organized without looseness of association, with some slight of ideas, but without perseverations.  He showed no evidence of delusional thoughts, disordered perceptions, illusions, obsessions, or compulsions.  His attention span was noted as improved.  His immediate and remote memory were moderate.  His insight was moderate and his judgment was sound.  The Veteran reported disturbing memories, thoughts, or images, as well as nightmares.  He reported reexperiencing the trauma.  He experienced physical reactions to reminders of the trauma.  He also exhibited avoidance, loss of interest, feeling distant and emotionally numb, a sense of foreshortened future, irritability and angry outbursts, difficulty concentrating, feeling super-alert,  and an exaggerated startle response.  The Veteran reported that these symptoms make it very difficult for him to do his work, take care of things at home, and get along with other people.

To receive a higher disability rating for this period, the evidence must show occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The Veteran's speech was not circumstantial, circumlocutory, or stereotyped.  He did not experience panic attacks more than once a week.  He had no difficulty in understanding complex commands.  He did not exhibit impairment of short- and long-term memory.  His judgment was not impaired.  He did not exhibit impaired abstract thinking.  He also generally did not show difficulty in establishing and maintaining effective work and social relationships.  Specifically, when he was working, he did not miss work due to his PTSD.  He maintained social relationships with coworkers and with his wife and grandchildren.    

The Board acknowledges that the Veteran's affect was blunted or flattened most of the time.  The Veteran's flattened affect is not sufficient to warrant an increased disability rating.  He also experienced some disturbances of motivation and mood.  However these symptoms are addressed under the symptoms of depressed mood, anxiety, and suspiciousness, as noted in the 30 percent rating criteria.

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to, nightmares, hypervigilance, exaggerated startle response, irritability, and re-experiencing.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depression, anxiety, or suspiciousness.  See Mauerhan, 16 Vet. App. 436. 

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD do not more nearly approximate the criteria for a 50 percent disability rating prior to March 2012.  As such, the Board finds that the preponderance of the evidence is against the claim.

March 15, 2012 Forward

For the period of March 15, 2012 onward, the Veteran is rated at 70 percent disabling.    

During this period, the Veteran's GAF scores ranged from 55 to 65.  Again, these scores are indicative of mild to moderate symptoms.  

The Veteran was afforded a VA examination in July 2012.  The examiner diagnosed PTSD with occupational and social impairment with reduced reliability and productivity.  The Veteran had been married twelve years and had positive relationships with his stepsons and stepdaughter.  He reported recurrent distressing recollections and dreams, avoidance, difficulty falling or staying asleep, irritability or outbursts of anger, and exaggerated startle response.  The examiner found that the symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He also noted anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The examiner believed the Veteran was able to function consistently in a standard employment setting despite significant challenges posed by symptoms of PTSD.  The examiner also asserted that the Veteran's psychiatric symptoms affect-but-do-not-preclude his ability to understand, recall, or follow instructions and his ability to interact with coworkers, supervisors, and customers to a reasonable degree in the overwhelming majority of cases.  

A September 2012 VA treatment record described the Veteran's mood as level.  The Veteran denied any manic or hypomanic episodes.  He was alert and oriented to all spheres.  His memory was intact.  His thoughts were organized.  His mood was euthymic with congruent affect.  His attention span and concentration were intact.  He denied thoughts of harm to self or others.  The examiner noted no evidence of perceptual disturbances.  

The Veteran was afforded another VA examination in June 2013.  The examiner noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran had a good relationship with his mother, step-father, step-brothers, and was still married to his second wife.  The Veteran reported nightmares, irritability, and self-isolation.  He maintained a good relationship with his daughter and sons.  He often stayed in as he reported not liking crowds.  He exhibited symptoms of hypervigilance, recurrent and distressing recollections, recurrent distressing dreams, avoidance, feelings of detachment and estrangement, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and neglect of personal appearance and hygiene.  His speech was rapid and at times excessive.  His mood was slightly dysphoric with a commensurate affect.  The examiner noted deficits in memory, attention, concentration, and abstract reasoning.  The Veteran's insight and judgment were intact.  His thought processes were rapid, organized, and goal directed with no evidence of loosening of associations, flight of ideas, ideas of reference, circumstantiality, or tangentiality.  The Veteran denied hallucinations, delusions, illusions, paranoia, and other psychotic manifestations.  He also denied suicidal and homicidal ideation and intent.  His depression and sleep disturbance were components of the PTSD syndrome and did not require additional diagnoses.  Occupational impairment was noted by the Veteran's inability to sustain gainful employment, choice of jobs where he did not have to work around others, and difficulty in social interactions.  He exhibited problems regarding memory and concentration, low motivation, chronic depressed mood, hypervigilance, difficulty coping with stress, sleep disturbance, isolative and solitary lifestyle, difficulty with crowds, difficulty in marital and family relations, avoidance of interactions with others, and social distancing or detachment.  He reported daily, on-going depression and anxiety, nightmares, flashbacks, loss of interest, difficulty maintaining hygiene, and difficulty showing positive emotions.

A November 2013 VA treatment record shows that the Veteran was fairly stable.  He reported that all symptoms of depression, irritability, insomnia, crying spells, and anxiety had generally been resolved.  He continued to have occasional ups and downs mainly due to situational stress.  The Veteran was neat, with good hygiene.  He was alert and oriented to all spheres.  His speech was spontaneous with normal rate, rhythm, volume, and inflection.  His remote and recent memory were intact.  His mood was euthymic with a congruent unrestricted affect.  The examiner noted no depression, anxiety, agitation, hypomania, or lability.  His thought processes were linear, coherent, and well-organized, with no looseness of associations, no flight of ideas, and no perseverations noticed.  The examiner noted no delusional thoughts, disordered perceptions, illusions, obsessions, or compulsions.  He also found no evidence of PTSD symptoms in the form of flashbacks, nightmares, repetitive recalls of the trauma, social and emotional withdrawal, isolation, dissociative episodes, or symptoms of increased autonomic arousal.  He found no preoccupation with violence and no homicidal or suicidal ideation.  The Veteran's attention span and concentration were intact.  He had good insight and sound judgment.  

A May 2014 VA treatment record noted flashbacks and nightmares.  The Veteran reported paranoia and difficulty being around strangers.  He had some increased mood swings.  He was alert and oriented.  His speech had a normal rate, rhythm, and inflection.  His mood and affect were labile with swings.  His thought processes were linear, coherent, and well-organized, with no looseness of associations, no flight of ideas, and no perseverations noticed.  The examiner noted no delusional thoughts, disordered perceptions, illusions, obsessions, or compulsions.  He did note flashbacks, nightmares, repetitive recalls of the trauma, social and emotional withdrawal, isolation, dissociative episodes, and symptoms of increased autonomic arousal.  The Veteran denied thoughts of self-harm or harming others.  His attention span and memory were intact.  His insight was good and his judgment was sound.  

August 2014 and November 2014 VA treatment records showed reports of flashbacks and nightmares.  He reported becoming frustrated at others.  He was alert and oriented to all spheres, with normal rate rhythm and inflection of speech.  He exhibited a stable mood.  His thought processes were linear, coherent, and well-organized, with no looseness of associations, no flight of ideas, and no perseverations.  The examiner found no evidence of delusional thoughts, disordered perceptions, illusions, obsessions, or compulsions.  He reported social and emotional withdrawal, isolation, dissociative episodes, and symptoms of increased autonomic arousal.  The Veteran denied thoughts of self-harm.  His immediate and remote memory was intact.  He showed good insight and sound judgment. 

To receive a disability rating in excess of 70 percent, the evidence must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  

The Board finds that the evidence does not indicate total occupational and social impairment.  The Veteran maintains social relationships with his family.  He was not working due in part to physical constraints.  He showed no gross impairment in thought processes or communication, no persistent delusions or hallucinations, and no grossly inappropriate behavior.   He consistently denied thoughts of self-harm or harming others, as such he was not a persistent danger of hurting self or others.  He was consistently oriented to time and place and his memory loss was mild and did not include memory loss for names of closest relatives, own occupation, or own name.  

The Board acknowledges that he occasionally did not maintain minimal personal hygiene, however, this symptom is not significant enough to warrant a 100 percent disability rating.  

Again, the Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to hypervigilance, flashbacks, nightmares, repetitive recalls of the trauma, social and emotional withdrawal, isolation, dissociative episodes, and symptoms of increased autonomic arousal.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood due to difficulty in adapting to stressful situations and an inability to establish and maintain effective relationships.  See Mauerhan, 16 Vet. App. 436.

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD do not more nearly approximate the criteria for a 100 percent disability rating from March 2012 forward.  As such, the Board finds that the preponderance of the evidence is against the claim.
 
Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's PTSD is occupational and social impairment due to symptoms such as blunted affect, irritability, depression, paranoia, hypervigilance, flashbacks, nightmares, repetitive recalls of the trauma, social and emotional withdrawal, isolation, dissociative episodes, and symptoms of increased autonomic arousal.  These manifestations are contemplated in the applicable rating criteria.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his description of PTSD symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

The issue of entitlement to TDIU is addressed in the remand portion of this decision.


ORDER

Entitlement to a disability rating for PTSD in excess of 30 percent from July 21, 2009 to March 15, 2012, and in excess of 70 percent from March 15, 2012 forward is denied.


REMAND

The Board finds that appellate review of the issue concerning entitlement to TDIU must be deferred pending development of the inextricably intertwined issue os service connection for bipolar disorder.  The outcome of that claim may impact the outcome of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to defer adjudication of the TDIU issue pending the adjudication of the inextricably intertwined claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran's ability to obtain and maintain substantially gainful employment.

2.  Upon completion of the required development and issuance of a rating decision regarding bipolar disorder, readjudicate the appeal for TDIU.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


